Citation Nr: 0103850	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-11 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for the residuals of a 
broken leg.

Entitlement to service connection for the residuals of a 
right knee injury.

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
perforated eardrums and hearing loss.

Whether the non-compensable disability evaluation assigned 
for the residuals of a left wrist fracture was proper.

Whether the non-compensable disability evaluation assigned 
for venereal warts was proper.

Entitlement to a compensable disability evaluation pursuant 
to the provisions of 38 C.F.R. § 3.324 (2000).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran apparently had active service from November 1970 
to January 1977.

This appeal arises from a February 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California which granted service connection 
for the residuals of a left wrist fracture and for venereal 
warts and assigned a non-compensable disability evaluation 
for each, denied service connection for the residuals of a 
broken leg and for the residuals of a right knee injury and 
denied the veteran's claim for a compensable disability 
evaluation pursuant to the provisions of 38 C.F.R. § 3.324 
(2000) as well as his request to reopen his claim for service 
connection for perforated eardrums and hearing loss.

This final decision will be limited to the issues of whether 
new and material evidence has been submitted to reopen the 
veteran's claim for service connection for perforated 
eardrums and hearing loss and whether the non-compensable 
disability evaluation assigned for venereal warts was proper.  
The remaining issues will be addressed in the remand portion 
of this decision.

FINDINGS OF FACT

1.  In an unappealed rating decision dated in a December 
1989, the RO denied the veteran's claim for entitlement to 
service connection for perforated eardrums and hearing loss.

2.  Evidence received since the 1989 rating decision, which 
consists of copies of VA medical records, a report of an 
examination conducted for VA, a statement from the veteran's 
sister, and testimony at a hearing on appeal, is either 
cumulative in nature or of no probative value.

3.  The veteran has had no recurrence of venereal warts since 
service.


CONCLUSIONS OF LAW

1.  The evidence received since the RO denied entitlement to 
service connection for perforated eardrums and hearing loss, 
in a rating decision dated in December 1989, is not new and 
material; the veteran's claim may not be reopened. 
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156 (2000).

2.  The noncompensable disability evaluation assigned for 
venereal warts was proper.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § Part 4, Code 7819-7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

The veteran is requesting that his claim for entitlement to 
service connection for perforated eardrums and hearing loss 
be reopened.  The veteran's claim for service connection had 
been denied in a December 1989 rating decision in which it 
was concluded that perforated eardrums and hearing loss was 
not shown to have been incurred in service.  The evidence 
pertinent to the issue of service connection for perforated 
eardrums and hearing loss, which was of record at the time of 
the decision, was the veteran's service medical records, 
including his entrance and discharge examinations and 
treatment records.

In summary, these records did not show complaints, findings, 
treatment or diagnosis of perforated eardrums during service.  
His October 1970 entrance examination included a diagnosis of 
tympanosclerosis.  In November 1976 he was treated for right 
otitis media.  On separation examination in December 1976 no 
abnormalities of the ears or hearing impairment were noted.

In determining whether to reopen a previously denied claim, 
the Board of Veterans' Appeals (Board) must first determine 
whether the evidence is new and material.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If it is determined that new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108.

Thus, the Board must perform a three-step analysis when a 
veteran seeks to reopen a claim based on new evidence.  
Winters v. West, 12 Vet. App. 203 (1999).  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the test set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), which 
stated that "new" evidence was "material" if it raised a 
reasonable possibility that, when viewed in the context of 
all the evidence, the outcome of the claim would change); 
Elkins v. West, 12 Vet. App. 209 (1999) (stating that, after 
Hodge, new and material evidence may be presented to reopen a 
claim, even though the claim is ultimately not well 
grounded).

The documents which have been made part of the record since 
the December 1989 rating decision include copies of the 
veteran's VA medical records dated in September 1989 and 
October 1999, a report of an internal medicine examination 
conducted for VA in June 1999, testimony by the veteran at a 
December 2000 hearing on appeal and a statement from the 
veteran's sister received at the hearing on appeal.

In attempting to reopen his claim, the veteran again avers 
that his eardrums were perforated in service and he is 
hearing impaired.  A veteran is entitled to compensation for 
a disability resulting from personal injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 1991).  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The documents which have been received, including copies of 
his VA treatment records, the examination report and the 
statement from his sister, are new.  None of these medical 
records, including September 1989 treatment records, the June 
1999 report of examination and an October 1999 VA nerve 
conduction study, refer to either perforated eardrums or 
hearing loss.  The veteran's sister repeats the assertion 
made by the veteran at the aforementioned hearing, that his 
eardrums were perforated in service and he is hearing 
impaired.  However, no diagnosis of a current ear disability 
as being related to service has been made.  What was lacking 
in December 1989--and is still missing from the record now--
is evidence from competent sources, e.g. physicians, linking 
a current ear disability to his experiences in service or 
otherwise attributing that disability to his military 
service.

II. Propriety of the Rating for Venereal Warts

The veteran is seeking a compensable evaluation for venereal 
warts.  We are satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. Chapter 51.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the veteran's service-connected venereal warts.  
The Board has identified nothing in this historical record 
which suggests that the current evidence of record is not 
adequate to fairly determine the rating to be assigned for 
this disability.  Moreover, the Board has concluded that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical history and 
findings pertaining to this disability.

The veteran is seeking the compensable disability evaluation 
for the period beginning November 6, 1989, the date that the 
grant of service connection for venereal warts became 
effective.  The United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999), 
concluded that the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance", is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found- a 
practice known as "staged" ratings.

The veteran's venereal wart disability has been rated as 
noncompensable (0 percent disabling) under Diagnostic Code 
(Code) 7819 for benign skin growths.  This Code provides that 
such growths may be rated under Code 7806 for eczema, as was 
done by the RO; a 10 percent disability evaluation is for 
assignment where there is exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  However, 
such growths may also be rated by analogy to Code 7805 for 
scars, which are rated on limitation of function of the part 
affected.  Where there is no limitation of function of the 
part affected, a 10 percent disability evaluation is for 
assignment under Code 7803 for superficial scars which are 
poorly nourished with repeated ulceration or under Code 7804 
for superficial scars which are tender and painful on 
objective demonstration.

In the instant case, the veteran was treated for venereal 
warts in January and February 1973.  However, no recurrence 
was noted in the service medical records, and no residuals 
were reported, including on the December 1976 separation 
examination.  Moreover, the veteran testified at the December 
2000 hearing on appeal that the warts had not reappeared.  As 
the veteran is not shown to have experienced any of the 
required manifestations, the noncompensable disability 
evaluation assigned for venereal warts was proper.  38 
U.S.C.A. § 1155; 38 C.F.R. § Part 4, Code 7804.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2000).


ORDER

The non-compensable disability evaluation assigned for 
venereal warts was proper and new and material evidence has 
not been submitted to reopen the veteran's claim for service 
connection for perforated eardrums and hearing loss.  To this 
extent, the appeal is denied.


REMAND

The veteran is seeking service connection for the residuals 
of a broken leg and for the residuals of a right knee injury.  
These claims have been denied as not well-grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

The veteran, with respect to his service-connected residuals 
of a left wrist fracture, has questioned whether the non-
compensable disability evaluation assigned was proper.  
During the aforementioned hearing on appeal the veteran 
testified that he has been receiving Social Security 
disability benefits since 1994.  These records have not been 
secured.

For the above reasons, a remand is required.  Accordingly, 
the remaining issues are REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  The originating agency should 
request, from the Social Security 
Administration, legible copies of those 
portions of the evidentiary record, 
including medical records and vocational 
reports, upon which the grant of 
disability benefits was based.  If the 
veteran's records are unavailable, the 
Social Security Administration should be 
requested to so advise the VA by letter.  
All documents received should be 
associated with the veteran's claims 
file.

3.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any VA 
and non-VA health care providers who have 
treated him for his left wrist disability 
since 1989.  After securing any necessary 
authorization, the RO should secure 
copies of all pertinent treatment reports 
identified by the veteran which are not 
currently of record.  All records 
obtained should be associated with the 
claims file.

4.  Upon completion of the above, the RO 
should schedule the veteran for an 
orthopedic examination.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  With respect to the 
left wrist, the examining orthopedist 
should identify the limitation of 
activity imposed by the disabling 
condition considered from the point of 
view of the veteran working or seeking 
work, with a full description of the 
effects of disability upon his ordinary 
activity.  An opinion should be provided 
regarding whether pain significantly 
limits functional ability during flare-
ups or with extended use.  It should be 
noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The examiner also should 
indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination.   With 
respect to the right lower extremity, the 
examiner should identify any kneecap 
"absence" or other knee abnormality.  
In addition, the examiner should identify 
whether there are signs, including 
radiographic evidence, of a  past 
fracture of either leg.
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner before the examination, for 
proper review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims file was made.

5.  Upon completion of the above, the RO 
should re-adjudicate the veteran's claims 
for service connection for the residuals 
of a broken leg and for the residuals of 
a right knee injury as well as the issue 
of whether the non-compensable disability 
evaluation assigned for the residuals of 
a left wrist fracture was proper.  The RO 
should thereafter review the veteran's 
claim for a compensable disability 
evaluation pursuant to the provisions of 
38 C.F.R. § 3.324.  If any of the 
remaining benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 


